Citation Nr: 1625702	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  07-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1973 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the Roanoke, Virginia RO.

In October 2007 and in August 2009, the Veteran requested a hearing before a Veterans Law Judge.  In June 2010, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e). 

In September 2010, December 2013, May 2014, and January 2015, the Board remanded the Veteran's claim for further development. 

In a July 2015 Board decision, the Board denied the Veteran's claim of entitlement to service connection for prostate cancer.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, in March 2016 the Court issued an Order vacating the Board's decision and remanding the case to the Board for further action consistent with the terms of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2016 Joint Motion, the parties found that the Board committed two errors in the July 2015 Board decision that denied entitlement to service connection for prostate cancer.  First, the Board failed to provide an adequate medical opinion; and second, the Board failed to ensure compliance with the December 2013 and May 2014 Board remand directives. 
As to the first error, the parties found that the July 2015 Board decision relied on, in part, an inadequate February 2015 VA opinion to deny the claim.  The parties found that the February 2015 VA opinion was inadequate because it was based on inaccurate factual premise.  The parties explained that the February 2015 VA nurse practitioner opined that "[a]ll PSA tests were normal prior to 2002 in this [V]eteran, including those done while on active duty."  The parties stated the Veteran's claims file is absent any PSA testing results for any time prior to 2002.

With regard to the second error, the parties noted that the Board's December 2013 and May 2014 remand directives requested that a VA opinion to be obtained to determine whether the Veteran's prostate cancer was caused or related to his "genitourinary conditions during service."  The parties found, however, that the Board's December 2013 and May 2014 remand directives did not specify any particular in-service genitourinary conditions.  The parties noted that the Veteran's service treatment records include complaints of burning on urination, dark urine, and urethral irritation.  See Veteran's service treatment records dated April 1987, May 1987, and November 1988.  Moreover, the parities indicated that the July 2015  Board decision stated that the February 2015 VA examiner "essentially" found that the Veteran's prostate cancer was not caused or related to his military service, to include any genitourinary conditions during service.  However, the parties pointed out that the Veteran's specific in-service genitourinary conditions, as noted in his service treatment records, were not identified or discussed in the July 2015 Board decision or the February 2015 VA opinion.  

In sum, the parties found to vacate the Board's July 2015 decision and remand for readjudication.  The parties stated that a remand is necessary obtain clarification from the February 2015 nurse practitioner or a new medical opinion and to ensure compliance with the December 2013 and May 2014 remand directives.

In light of the above, the Board finds that a remand is necessary to obtain a VA medical opinion by a physician, to address the matters discussed above, to ensure compliance with the August 2015 Joint Motion. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since February 2014.  All such available documents should be associated with the claims file.

2.  Then, refer the claims file to a physician to obtain an opinion to determine the etiology of the Veteran's prostate cancer.  The VA physician should review the Veteran's claims file, including a copy of this remand.

The VA physician is requested to opine whether it is at least as likely as not (50 percent probability or greater) that prostate cancer had its clinical onset during military service or is otherwise related to service, to include caused by or related to the Veteran's genitourinary symptoms that he experienced during service.  

In rendering the above opinion, the physician must comment on: 

(a.)  the April 1987 service treatment record that documented the Veteran's complaints of burning on urination,
(b.)  the May 1987 service treatment record that indicates that the Veteran reported "dark yellowish appearance to urine", and
(c.)  the November 1988 the service treatment record that noted that the Veteran exhibits "occasional urethral irritation." 


The VA physician must provide a rationale for any opinion given.  The VA physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the physician cannot provide the above opinion without resorting to speculation, the physician should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



